Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 1 of 9 PageID 115




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


   UNITED STATES OF AMERICA

         v.                                CASE NO. 6:20-cr-00088-CEM-LRH

   KATHRYN SMITH

              UNITED STATES’ MEMORANDUM ON GUIDELINES
                 CALCULATION OF SOPHISTICATED MEANS

         The United States respectfully submits the following memorandum for

   the Court’s consideration as to whether Kathryn Smith (“defendant”) qualifies

   for a two level offense level increase under USSG §2B1.1(b)(10)(C). The

   defendant’s efforts to conceal her embezzlement qualify as sophisticated

   means, and a two level offense level increase under USSG §2B1.1(b)(10)(C) is

   appropriate.

           I.     Background

         In 1985, Kathryn Smith began working at a full-service title insurance

   company located in South Florida (referred to herein as the “Title Insurer”)

   Doc. 14 at 19. The Title Insurer eventually opened five other locations for its

   business, including one in Orlando, in the Middle District of Florida. Id.

   Smith relocated to the Orlando Office, and was given a 20% ownership. Id.
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 2 of 9 PageID 116




         From at least December 2012 to May 2019, the defendant embezzled

   $472,765.95 from the Title Insurer. Id. The defendant made the

   embezzlements by using her access to the Title Insurer’s bank accounts to

   transfer funds to accounts for which she had control and by writing checks to

   herself without any authorization. Id. In addition, the defendant used funds

   from the Title Insurer to pay some of her personal credit cards charges,

   insurance for her adult child, and other miscellaneous amounts to which she

   was not entitled. Id.

         To conceal these embezzlements and her fraud, the defendant devised a

   “mortgage lapping” scheme that involved her moving money between various

   property closings to conceal the shortage of funds that she had caused. Doc.

   14 at 22. In particular, the defendant would take funds recently received for a

   loan and use them to pay an older loan. Id. In some cases, the defendant

   would make any necessary mortgage payments (out of the operating bank

   account) for the loan for which the funds were initially intended. Id. When

   funds for another new loan were received, the defendant would use the new

   funds to pay off the old loan. Id.

         The defendant also would often make multiple credit and debit entries

   in the Title Insurer’s ledgers in an attempt to balance out the loan file and to

   disperse funds to pay off mortgages past the settlement date. Id. The defendant




                                           2
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 3 of 9 PageID 117




   created some fraudulent documents and posted them to the closing file in an

   attempt to justify some of the ledger entries. Id. These usually were fraudulent

   payoff statements from lenders and altered HUD-1 statements. Id. These

   letters and settlement statements would state a payoff amount that did not

   apply to the actual property, but was an amount that the defendant needed to

   debit from the file in order to pay off a past loan. Id. After her fraud scheme

   was detected, the defendant admitted to the owner of the Title Insurer that she

   went back into transaction files and deleted some of the false documents. Id.

   The defendant executed her wire fraud scheme with respect to several loans

   handled by the Title Insurer. Id.

         The defendant pled guilty to an information charging her with one

   count of wire fraud on July 7, 2020. Doc. 16. In its initial calculation of the

   defendant’s guidelines, United States Probation applied USSG

   §2B1.1(b)(10)(C), increasing the defendant’s base offense level by two.

          II.   Argument

         The defendant’s efforts to conceal her embezzlement qualify as

   sophisticated means under USSG §2B1.1(b)(10)(C) because the defendant

   gained access to the funds using her position of trust, falsified numerous

   documents, utilized a system of mortgage lapping to conceal fund deficits, and

   in so doing, was able to conceal her fraud for approximately seven years.



                                           3
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 4 of 9 PageID 118




         Under USSG §2B1.1(b)(10)(C) “[if] the offense otherwise involved

   sophisticated means and the defendant intentionally engaged in or caused the

   conduct constituting sophisticated means, increase by 2 levels.” The

   application notes for this section explain:

         For purposes of subsection (b)(10)(C), “sophisticated means” means
         especially complex or especially intricate offense conduct pertaining to
         the execution or concealment of an offense. For example, in a
         telemarketing scheme, locating the main office of the scheme in one
         jurisdiction but locating soliciting operations in another jurisdiction
         ordinarily indicates sophisticated means. Conduct such as hiding assets
         or transactions, or both, through the use of fictitious entities, corporate
         shells, or offshore financial accounts also ordinarily indicates
         sophisticated means.

   USSG § 2B1.1(b)(10)(C), comment. (n.9(B)).

         Although the commentary for USSG § 2B1.1(b)(10)(C) lists out specific

   examples of schemes that may qualify as “sophisticated means,” the Eleventh

   Circuit has made clear that this list of examples is not exhaustive. See United

   States v. Clarke, 562 F.3d 1158, 1165 (11th Cir. 2009) (explaining that a

   defendant need not use off shore accounts or transactions through fictitious

   entities for the sophisticated means enhancement to apply). The Eleventh

   Circuit has repeatedly held that the totality of the defendant’s conduct should

   be considered in determining if the scheme involved sophisticated means.

   United States v. Moran, 778 F.3d 942, 977 (11th Cir. 2015) (stating that when

   determining if the defendant qualifies for the increase, the proper focus is on




                                           4
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 5 of 9 PageID 119




   the offense conduct as a whole, not on each individual step.”); United States v.

   Barrington, 648 F.3d 1178, 1199 (11th Cir. 2011) (“Each action by a defendant

   need not be sophisticated in order to support this enhancement. It is sufficient

   if the totality of the scheme was sophisticated.”).

         In United States v. Feaster, 798 F.3d 1374 (11th Cir. 2015), for example,

   the Eleventh Circuit upheld an offense level enhancement for sophisticated

   means after reviewing the totality of the defendant’s conduct, even though that

   conduct did not match the examples in USSG § 2B1.1(b)(10)(C), comment.

   (n.9(B)). In Feaster, the defendant worked for the Department of Veterans

   Affairs (VA) and used her position to steal government funds. Each time the

   defendant stole VA funds she, “(1) prepar[ed] a fraudulent purchase order to

   obtain approval in the first place to use the Purchase Card, (2) [bought] gift

   cards with the Purchase Card, thereby building in another layer of

   concealment similar to the straw man or accounts under other names used in

   Campbell and Clarke, to obscure her fraudulent personal purchases, and (3)

   [made] fictitious entries in the VA's system to reconcile the original purchase

   order with the amount of money that she charged to the Purchase Card to

   obtain payment for the charges that she fraudulently incurred.” Id. at 1382.

   The defendant did these acts repeatedly throughout the scheme. Id. Further,

   the court noted that, “because of the design of the scheme and Feaster's




                                           5
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 6 of 9 PageID 120




   proficiency in running it, the scheme went undetected for two years. Id. See

   also United States v. Moran, 778 F.3d 942, 977 (11th Cir. 2015) (finding

   sophisticated means where “[t]he offense involved the widespread use of

   kickbacks, the falsification of group therapy notes, and the laundering of

   proceeds from the fraud”).

         Here, the defendant utilized sophisticated means to carry out her

   scheme because she used her position of trust to gain access to funds, falsified

   documents, utilized a system of payment lapping, and in so doing, was able to

   conceal her fraud for approximately seven years. This defendant worked for

   the Title Insurer for over 30 years and was even given 20% ownership in the

   company. Doc. 14 at 19. The defendant then used that position of trust to gain

   access to the Title Insurer’s funds and embezzle them. Id. The defendant was

   not merely writing herself checks however, she engaged in a complex

   mortgage lapping scheme to conceal her embezzlement. Doc. 14 at 22.

   Specifically, the defendant lapped payments on mortgage loans between

   accounts so that the account deficits would go unnoticed. Id. The defendant

   also falsified numerous documents, including fraudulent payoff statements

   from lenders and altered HUD-1 statements. Id. Further, the defendant often

   made credit and debit entries in the Title Insurer’s ledgers in an attempt to

   balance out the loan files and to disperse funds to pay off mortgages past the




                                           6
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 7 of 9 PageID 121




   settlement date. Id. Finally, the defendant was so adept at this scheme, that it

   went on undetected for approximately seven years.

         The facts of this case are similar to those of Feaster. In Feaster the

   defendant falsified documents, created false entries in the VA system to ensure

   payment, and was so adept at her scheme that it went on for two years. 798

   F.3d at 1382. Here, the defendant also made false entries in the Title Insurer’s

   legers and created false documents, but in addition, this defendant engaged in

   mortgage lapping to further conceal her fraud. Finally, this defendant was so

   skilled at perpetuating her scheme, that her actions went undetected for

   approximately seven years. As such, just as in Feaster, the defendant’s acts here

   are appropriately characterized as “sophisticated means” under USSG §

   2b1.1(b)(10)(C).




                                            7
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 8 of 9 PageID 122




                                    Conclusion

         For the foregoing reasons, the United States recommends that the Court

   apply the two level increase to the defendant’s base offense level under USSG

   § 2b1.1(b)(10)(C).

                                             Respectfully submitted,

                                             MARIA CHAPA LOPEZ
                                             United States Attorney



                                     By: s/ Amanda Daniels
                                         Amanda Daniels
                                         Assistant United States Attorney
                                         Bar No. 111444
                                         400 W. Washington Street, Suite
                                         3100
                                         Orlando, Florida 32801
                                         Telephone: (407) 648-7500
                                         Facsimile: (407) 648-7643
                                         E-mail: amanda.daniels@usdoj.gov




                                         8
Case 6:20-cr-00088-CEM-LRH Document 27 Filed 09/15/20 Page 9 of 9 PageID 123




   U.S. v. KATHRYN SMITH                     Case No. 6:20-cr-00088-CEM-LRH

                           CERTIFICATE OF SERVICE

          I hereby certify that on September 15, 2020, I electronically filed the

   foregoing with the Clerk of the Court by using the CM/ECF system, which

   will send a notice of electronic filing to the following:

                 David Hass, Esq.


                                                /s/ Amanda Daniels
                                                Amanda Daniels
                                                Assistant United States Attorney
                                                Bar No. 111444
                                                400 W. Washington Street, Suite 3100
                                                Orlando, Florida 32801
                                                Telephone: (407) 648-7500
                                                Facsimile: (407) 648-7643
                                                E-mail: amanda.daniels@usdoj.gov




                                            9
